Name: 73/328/EEC: Commission Decision of 8 October 1973 determining the types of vaccine to be supplied to the Community in respect of control measures against exotic foot-and-mouth disease
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1973-11-08

 Avis juridique important|31973D032873/328/EEC: Commission Decision of 8 October 1973 determining the types of vaccine to be supplied to the Community in respect of control measures against exotic foot-and-mouth disease Official Journal L 308 , 08/11/1973 P. 0021 Greek special edition: Chapter 03 Volume 10 P. 0039 ++++ ( 1 ) OJ N L 106 , 20 . 4 . 1973 , P . 26 . COMMISSION DECISION OF 8 OCTOBER 1973 DETERMINING THE TYPES OF VACCINE TO BE SUPPLIED TO THE COMMUNITY IN RESPECT OF CONTROL MEASURES AGAINST EXOTIC FOOT-AND-MOUTH DISEASE ( 73/328/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DECISION OF 26 MARCH 1973 ( 1 ) , ON ACTION TO PROTECT COMMUNITY LIVESTOCK AGAINST CERTAIN FOOT-AND-MOUTH DISEASES , AND IN PARTICULAR ARTICLE 1 ( 3 ) THEREOF ; WHEREAS THAT THE AFOREMENTIONED DECISION OF 26 MARCH 1973 , FORESAW THE SUPPLY TO THE COMMUNITY OF FOOT-AND-MOUTH DISEASE VACCINE , OF FOOT-AND-MOUTH DISEASE VIRUS , AND OF DIAGNOSTIC AND TITRATION SERUM OF SUB-TYPE A 22 ; AND THAT , SINCE THE ADOPTION OF THAT DECISION , A NEW EPIZOOTIC HAS APPEARED IN TURKEY DUE TO A FOOT-AND-MOUTH DISEASE VIRUS EXOTIC TO THE COMMUNITY : ASIA 1 ; THAT IT IS NECESSARY TO PROTECT ITSELF SIMILARLY AGAINST THIS NEW VIRUS ; WHEREAS THAT THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE PERMANENT VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE RESERVE PLANNED IN THE FIRST ARTICLE PARAGRAPH 1 OF THE COUNCIL DECISION OF 26 MARCH 1973 , APPLIES EQUALLY TO FOOT-AND-MOUTH DISEASE VACCINE , FOOT-AND-MOUTH DISEASE VIRUS AND AS WELL AS DIAGNOSTIC AND TITRATION SERUM OF TYPE ASIA 1 . ARTICLE 2 THIS DECISION IS ADDRESSED TO ALL MEMBER STATES . DONE AT BRUSSELS , 8 OCTOBER 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI